UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-301-543-8881 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 Item 1. Reports to Shareholders MEEHAN FOCUS FUND ANNUAL REPORT October 31, 2012 This report is for the information of the shareholders of Meehan Focus Fund.Its use in connection with any offering of the Fund’s shares is authorized only in a case of concurrent or prior delivery of the Fund’s current prospectus.Investors should refer to the accompanying prospectus for description of risk factors associated with investments in securities held by the Fund. Meehan Focus Fund Distributor: A Series of Meehan Mutual Funds, Inc. Integrity Fund Distributors, LLC 7250 Woodmont Avenue, Suite 315 1 North Main Street Bethesda, MD20814 Minot, ND58703 (866) 884-5968 (800) 933-8413 December 28, 2012 Dear Fellow Shareholders*: The total return for the Meehan Focus Fund (the “Fund”) for its fiscal year ended October 31, 2012, was 10.47%.The Fund’s net asset value (“NAV”) at October 31 was $16.41 per share (net of a $0.72 per share capital gain and income distribution).Over the past fiscal year the Fund’s return trailed the Standard and Poor’s 500 Total Return Index** (“S&P 500”) and the NASDAQ Composite Index** (“NASDAQ”).However, the Fund has outperformed the S&P 500 and the NASDAQ since its inception in December of 1999.The Fund’s results for its 2012 fiscal year, for five years, ten years, and since inception are shown below with comparable results for the S&P 500 and NASDAQ. Fiscal Year November 1, 2011 - October 31,2012 Annualized Return Five Years November 1, 2007 - October 31, 2012 Annualized Return Ten Years November 1, 2002 - October 31, 2012 Annualized Return From Inception December 10, 1999 - October 31, 2012 Meehan Focus Fund 10.47% 0.30% 6.91% 3.79% S&P 500 Total Return Index ** 15.21% 0.36% 6.90% 1.90% NASDAQ** 10.91% 0.81% 8.39% (1.45%) Past performance does not guarantee future results.Performance data quoted above represents past performance, and the investment return and principal value of an investment will fluctuate so that an investor’s share, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance information, please call (866) 884-5968. The Meehan Focus Fund's total annual expenses are 1.03%.*** * The views expressed herein are not meant as investment advice.Although some of the described portfolio holdings were viewed favorably as of the date of this letter, there is no guarantee that the Fund will continue to hold these securities in the future.Please consider the investment objectives, risks, charges, and expenses of the Fund before investing.Contact the Fund at (866) 884-5968 for a prospectus, which contains this and other important information about the Fund.Read the prospectus carefully before investing. ** The S&P 500 Total Return Index is an unmanaged index of 500 U.S. stocks and represents the broad performance of the U.S. stock market. The NASDAQ Composite Index measures all NASDAQ domestic and non-U.S. based common stocks listed on the NASDAQ Stock Market.Index performance does not include transaction costs or other fees, which will affect actual performance. *** Includes the impact of expenses of the registered investment companies and exchange traded funds in which the Fund invests. 1 The dust had barely settled from the long presidential campaign before investors’ attention pivoted to the “fiscal cliff” mandated tax increases and expenditure cuts beginning in 2013 with potentially severe economic repercussions.As we write, political negotiations are ongoing and we believe that a compromise of some sort will be reached, preventing the economy from going over the “cliff.” While we can’t know what any fiscal cliff compromise will look like, we are encouraged by signs of underlying strength in the economy.In the third quarter the economy expanded at an annual rate of 3.1%, a substantial improvement over the first two quarters.Unemployment, while still stubbornly high, has dropped to 7.7% and job growth, which has averaged 151,000 per month in 2012, shows signs of accelerating.The housing market also turned up significantly this year for the first time since the financial crisis.In December a measure of home-builder confidence reached its highest level in over six years and the S&P/Case-Shiller home price index notched its ninth consecutive monthly gain.Last, but not least, auto sales have ticked up in 2012. In addition, the Federal Reserve made clear that it remains committed to spurring growth.On December 12 the Fed announced it will continue monthly bond purchases of $85 billion and, for the first time, explicitly tied its ultra-low interest rate policy to unemployment and inflation targets. We are mindful that our economic recovery remains fragile and that the fiscal cliff is not the only issue we face as investors.A flare up of Europe’s sovereign debt crisis, rising tensions in the Middle East, and slower than expected growth in Asia all have the potential to derail the recovery and send stock prices lower.Despite the uncertainty, we are optimistic about the prospects for stock returns as we look to 2013.We believe stock valuations are reasonable on a historical basis and are very attractive when compared to other asset classes, particularly bonds. In the current market environment, we continue to favor large capitalization, multinational firms that have strong balance sheets.The stocks of many such companies have recently lagged the benchmarks due partly to their exposure to emerging markets, where economic growth rates have slowed this year.We still believe emerging markets offer the best potential for future sales and earnings growth for these companies, and we are happy to be able to buy such high quality companies at below-market valuations. Additions to the Fund’s portfolio over the past six months include supplemental insurance provider Aflac, insurance and financial services firm AIG, and oil and gas equipment supplier National Oilwell Varco.We also added significantly to our existing position in Johnson Controls. We exited positions in two stocks over the past six months: Wal-Mart and the Japan MSCI Index Exchange-Traded Fund (Japan ETF).Wal-Mart’s shares surged this year and we sold the Fund’s position at a substantial gain after it reached what we considered its full value.The Japan ETF, one of the Fund’s smaller holdings, was sold at a modest loss after we concluded that Japan’s sluggish economy faced more and greater obstacles than we had anticipated.We also reduced 2 our positions in long-term Fund holdings American Express and Procter & Gamble.Proceeds from these sales were reallocated to newer investments which we believe have better growth prospects. Portfolio Review The attached Schedule of Investments identifies the stocks we owned and their market value as of October 31, 2012.Our Fund held 36 stocks, and 84.4% of the Fund’s assets were invested in 25 companies.Our top 10 holdings, which represented 43.6% of the Fund’s portfolio on October 31, were as follows: Company % of Fund 1. Exxon Mobil Corp. 2. Johnson & Johnson 3. Lowe’s Companies 4. Automatic Data Processing, Inc. 5. Berkshire Hathaway Inc. -Class B 6. Pfizer Inc. 7. Microsoft Corp. 8. General Electric Co. 9. Apple Inc. WisdomTree Emerging Markets Equity Income Fund 3.3 As of October 31, 2012, nine of our top ten holdings showed gains since we purchased them. The lone exception was the WisdomTree emerging markets exchange traded fund which showed a small loss.As of this writing this holding shows a gain, and we believe the fast growing markets that it offers exposure to will continue to push the share price higher.Our largest gains, in dollar terms, were in Berkshire Hathaway, General Electric, and Automatic Data Processing. Strong returns from Johnson & Johnson, new fund holding Aflac, and Wal-Mart aided the Fund’s results over the past six months.Gains from these holdings offset weak results from regional bank PNC and two of our long-term technology holdings, Microsoft and Intel.PNC’s profitability was hurt by compressed net interest margins on its loans, a byproduct of the Fed’s ultra-low interest rate policy.While we anticipate interest margins will remain compressed in the near term, in our view solid loan growth combined with a conservative and experienced management team should drive earnings higher and reward PNC shareholders over the long term.Microsoft and Intel underperformed because of weakness in their core PC business in the face of the rapidly expanding market for mobile devices.Despite this trend, we believe both companies possess significant competitive advantages in their still highly profitable core business, and are taking significant measures that will enable them to capitalize on opportunities in the mobile arena. 3 Brief Discussion of Three of Our Top Holdings Average Cost Per Share October 31, 2012 Market Price per Share Percent Increase (Decrease) Aflac Inc. 12.1% Johnson Controls, Inc. (10.6%) Microsoft Corp. 42.2% Price (12/21/2012) Market Cap ($B) Forward P/E Price/Sales Price/Book Dividend Yield 2.5% Aflac, Inc. (AFL) Aflac is the world's largest underwriter of supplementalinsurance products, which it sells into the two largest insurance markets in the world, the United States and Japan.Aflac holds a virtual monopoly in the cancer insurance market in Japan, where the company earns 75% of its revenues and 81% of profits.The company’s product offerings in the United States include life, accident, disability, and long-term care insurance, though the company is perhaps best known for its advertising campaign featuring the Aflac duck. Aflac uses a unique distribution model, selling its insurance products directly to consumers, primarily through their workplaces. This low-cost, direct distribution model has allowed Aflac to remain consistently profitable with above-average margins.Aflac also enjoys high customer retention rates of nearly 95% in Japan and over 75% in the United States. In Japan, Aflac insures an estimated 50 million people, making it the largest individual insurer in the country.It is the exclusive provider of cancer insurance products through Japan Post, which along with the banks is the traditional channel for financial transactions in Japan.Aflac’s share of the bank market is also impressive, with the company holding long-standing agreements with over 90% of Japanese banks to sell its insurance products.We expect continued growth in this market for Aflac, given Japan’s aging population. 4 Aflac navigated its way through the financial crisis prudently, capitalizing on its niche markets, strong brand recognition, and low-cost business model.It has rewarded shareholders with 26 consecutive years of dividend increases, and we expect that record to continue.Over the longer term, we expect Aflac’s strong market position, consistent earnings power, and shareholder-friendly policies to continue to build value for shareholders. Price (12/21/2012) Market Cap ($B) Forward P/E Price/Sales Price/Book Dividend Yield 2.4% Johnson Controls, Inc. (JCI) Founded in 1885, Johnson Controls (JCI) is one of the world’s largest manufacturers of automotive parts and equipment, including interior systems, seats, and batteries.JCI also provides building efficiency systems that are used for energy management, fire safety, and security maintenance. JCI has been successfully diversifying its business for several years, reducing its exposure to the automotive sector from a high of 69% of revenues in 2005 to the current level of 49%.Still, JCI has benefited in the last year from the resurgence of the Detroit auto makers.The auto segment has posted double-digit revenue gains in 2012, driven by solid growth in North America which more than offset expected declines in Europe.Of particular note is that JCI has grown as a result of both new products, like start-stop batteries for hybrid vehicles, and strategic acquisitions.JCI’s rapid rebound proved it has the balance sheet strength and financial flexibility to withstand even the harshest cyclical downturn to hit the automotive sector. JCI’s Building Efficiency Group has also increased revenues significantly in recent years, and we expect the trend to continue.This $14.9 billion revenue segment now accounts for 36% of total company sales, up from 21% just six years ago.Unlike the auto business, the building efficiency sector is highly predictable and stable, with more than 83% of sales representing repeat business from existing customers seeking upgrades, retrofits, or service of their building equipment.As businesses and governments seek more environmentally friendly buildings, we expect JCI’s unique ability to deliver a one-stop solution of energy efficient equipment and services will position this segment to prosper, especially in the rapidly growing emerging markets. 5 With an investment grade credit rating, a low-leverage balance sheet, and ample liquidity, we consider JCI to be financially strong.The stock, which has risen roughly 16% since October 31 and now shows a gain for the Fund, trades at a forward P/E of 9.5x and offers an attractive 2.4% dividend yield.We also see the potential for dividend increases, as management has stated its intention to boost dividend payouts.As such, we consider JCI to be a solid equity holding with significant upside for shareholders. Price (12/21/2012) Market Cap ($B) Forward P/E Price/Sales Price/Book Dividend Yield 3.1% Microsoft Corp. (MSFT) Microsoft is the world’s largest software maker and has for decades enjoyed a dominant position in desktop operating systems and its Office productivity suite.Today, while it still derives 75% of its revenues from its Windows operating systems, the company also operates profitable and growing business lines in Server Products & Tools, Online Services, Business Services, and Entertainment & Devices. The world of computing is in a rapid phase of change.The shift to mobile devices and web-based applications is transforming how businesses and consumers alike utilize technology for everything from communications to productivity to e-commerce and entertainment.And this shift is changing the way Microsoft does business. The company is steadily shifting its business strategy from a PC-centric model to a multi-prong strategy focused on a mobile, cloud-based computing platform.While we expect this trend to have an impact on Microsoft’s Windows PC franchise over the long-term, we also expect it to open up new revenue and profit opportunities in the deployment and delivery of cloud-based software and services. The recent of launch of its new operating system is the first and perhaps most critical piece of Microsoft’s new strategy.Windows 8 represents one unified system that can be used across multiple devices, from PCs to tablets to smartphones.Its touchscreen architecture is very user-friendly, and analysts have given its technological features positive reviews.Consumer acceptance will ultimately dictate Windows 8’s success over time.New operating systems tend to build market share slowly, typically in the second nine-month period after release. 6 In the meantime, Microsoft’s core business remains solid and its financial footing strong.The company holds $66 billion of cash and cash equivalents on its balance sheet, compared to just $12 billion in long-term debt.It generates a hefty $26 billion in annual cash flow, which amply supports annual R&D spending of $2.3 billion and annual dividend growth that has averaged 12.4% for the past five years. While we recognize that any business transition carries both opportunities and risks, we believe Microsoft will successfully navigate the shift to cloud computing, while still delivering solid returns for shareholders.With its stock trading at a below-market 8.2x forward P/E and offering an attractive 3.1% dividend yield, we consider Microsoft a solid core holding with substantial growth potential. Sources for charts and text:Morningstar, Value Line, S&P, Yahoo Finance, Credit Suisse, company reports, and Edgemoor Investment Advisors estimates. Conclusion We appreciate your confidence in our management of the Fund, and we look forward to continued growth and success.You can check the Fund’s NAV online at any time by typing the Fund’s symbol (MEFOX) into most stock quotation services.Best wishes for a happy holiday season – and please do not hesitate to contact us if you have any questions regarding the status of your investment in the Fund. Sincerely, Thomas P. Meehan Paul P. Meehan R. Jordan Smyth, Jr. Managers, Meehan Focus Fund 7 Past performance is not predictive of future performance. Annualized Total Return** One year Ending 10/31/12 Five years Ending 10/31/12 Ten Years Ending 10/31/12 Meehan Focus Fund 10.47% 0.30 % 6.91% S&P 500 Total Return Index 15.21% 0.36 % 6.90% NASDAQ Composite Index 10.91% 0.81% 8.39% *The above graph depicts the performance of the Meehan Focus Fund versus the S&P 500 Total Return Index and the NASDAQ Composite Index.It is important to note that the Meehan Focus Fund is a professionally managed mutual fund; the S&P 500 Total Return Index by Standard & Poor's Corp. is a capitalization weighted index comprised of 500 issues listed on various exchanges, representing the performance of the stock market generally; and the NASDAQ Composite Index measures all NASDAQ domestic and non-U.S. based common stocks listed on the NASDAQ Stock Market.An index is not an investment product available for purchase. **Performance presented represents historical data. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. The Fund's past performance is not indicative of future performance. The table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of fund shares. 8 FUND EXPENSES (unaudited) As a mutual fund shareholder, you may incur two types of costs: (1) transaction costs such as redemption fees and (2) ongoing costs, including management fees and other fund expenses. The following example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the most recent six-month period and held for the entire period. Actual Expenses The first line of the following table (“Actual”) provides information about actual account values and expenses based on the Fund’s actual returns. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information on the second line of the table (“Hypothetical”) is based on hypothetical account values and expenses derived from the Fund’s actual expense ratio and an assumed 5% per year rate of return before expenses (not the Fund’s actual return). You may compare the ongoing costs of investing in the Fund with other funds by contrasting this 5% hypothetical example and the 5% hypothetical examples that appear in the shareholder reports of the other funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Beginning Account Value April 30, 2012 Ending Account Value October 31, 2012 Expenses Paid During Period* April 30, 2012 – October 31, 2012 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized total operating expense ratio of 1.03%, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year (184) divided by the days in the year (365) to reflect the half-year period. 9 MEEHAN FOCUS FUND SCHEDULE OF INVESTMENTS October 31, 2012 Quantity Fair Value COMMON STOCK (95.9%) Consumer Discretionary (10.0%) Johnson Controls, Inc $ Lowe's Companies Tupperware Brands Corp Consumer Staples (3.5%) Nestle SA Reg B ADRS Procter & Gamble Co/The Energy (12.8%) Devon Energy Exxon Mobil Corp National Oilwell Varco Inc *WPX Energy Inc Noble Corp Financials (13.8%) Aflac, Inc American Express Co American Intl Group New Berkshire Hathaway - Class B PNC Bank Corp. Health Care (18.4%) Becton Dickinson & Co Johnson & Johnson Novartis AG - ADR Pfizer Inc Thermo Fisher Scientific Inc WellPoint Inc Industrials (8.8%) General Electric 3M Co 10 United Parcel Service Inc - Class B Information Technology (20.1%) Apple Inc. Automatic Data Processing, Inc Cisco Systems Inc *Google Inc - Class A Intel Corp Microsoft Corp Materials (7.2%) Compass Minerals International *Horsehead Holding Corp Methanex Corp Steel Dynamics Inc Utilities (1.3%) Exelon Corp TOTAL COMMON STOCK (COST: $30,171,609) $ EXCHANGE TRADED FUNDS (3.3%) WisdomTree Emerging Mkts Equity Income Fund (COST: $1,342,238) $ SHORT-TERM SECURITIES (0.8%) Shares ^First Western Bank Collective Asset Fund 0.150% (COST: $333,895) $ TOTAL INVESTMENTS (COST: $31,847,742) (100.0%) $ LIABILITIES IN EXCESS OF OTHER ASSETS (0.0%) ) NET ASSETS (100.0%) $ * Non-income producing investment ^ Variable rate security; rate shown represents rate as of October 31, 2012 ADR – American Depository Receipts The accompanying notes are an integral part of the financial statements. 11 12 MEEHAN FOCUS FUND STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 ASSETS Investments in securities, at fair value (cost $31,847,741)(Note 1) $ Accrued dividends receivable Accrued interest receivable 59 Total assets $ LIABILITIES Due to advisor (Note 5) $ Foreign tax withholding payable 0 Disbursements in excess of demand deposit cash Total liabilities $ NET ASSETS $ NET ASSETS ARE REPRESENTED BY: Common Stock (100,000,000 shares of $.0001 par value authorized) $ Additional capital paid-in Accumulated net realized gain (loss) on investments Accumulated undistributed net investment income Accumulated undistributed capital gains Unrealized appreciation (depreciation) on investments NET ASSETS $ Shares outstanding Net asset value per share* $ *Redemption price is equal to net asset value less any applicable redemption fee (Note 1). The accompanying notes are an integral part of the financial statements. 13 MEEHAN FOCUS FUND STATEMENT OF OPERATIONS For the Year Ended October 31, 2012 INVESTMENT INCOME Interest $ Dividends (net of foreign withholding taxes of $14,544) Total investment income $ EXPENSES Investment advisory fees (Note 5) $ Service fees (Note 5) Total expenses $ NET INVESTMENT INCOME (LOSS) $ REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) from investments $ Net change in unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments $ NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of the financial statements. 14 MEEHAN FOCUS FUND STATEMENTS OF CHANGES IN NET ASSETS Year Year Ended Ended 10/31/12 10/31/11 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income (loss) $ $ Net realized gain (loss) from investment transactions Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations $ $ DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income $ ) $ ) Captial Gains ) ) Total distributions $ ) $ ) CAPITAL SHARE TRANSACTIONS (Note 2) Proceeds from sale of shares $ $ Proceeds from reinvested dividends Cost of shares redeemed ) ) Net increase (decrease) in net assets resulting from capital share transactions $ $ TOTAL INCREASE (DECREASE) IN NET ASSETS $ $ NET ASSETS, BEGINNING OF PERIOD $ $ NET ASSETS, END OF PERIOD $ $ Accumulated undistributed net investment income $ $ The accompanying notes are an integral part of the financial statements. 15 MEEHAN FOCUS FUND FINANCIAL HIGHLIGHTS Year Year Year Year Year Ended Ended Ended Ended Ended 10/31/12 10/31/11 10/31/10 10/31/09 10/31/08 NET ASSET VALUE, BEGINNING OF PERIOD $ Income (loss) from investment operations: Net investment income (loss) $ Net realized and unrealized gain (loss) on investments ) Total from investment operations $ ) Less Distributions: Dividends from net realized gains $ ) $ ) $ $ $ Distributions from net investment income ) Total distributions $ ) $ ) $ ) $ ) $ ) NET ASSET VALUE, END OF PERIOD $ Total Return^ % %) RATIOS/SUPPLEMENTAL DATA Net assets, end of period (in thousands) $ Ratio of expenses to average net assets+ % Ratio of net investment income to average net assets % Portfolio turnover rate % ^ Total return represents the rate that an investor would have earned or lost on an investment in the Fund assuming reinvestment of all dividends and distributions. + This ratio excludes the impact of expenses of the registered investment companies and exchange traded funds in which the Fund may invest. The accompanying notes are an integral part of the financial statements. 16 MEEHAN FOCUS FUND NOTES TO THE FINANCIAL STATEMENTS October 31, 2012 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Meehan Mutual Funds, Inc. (the “Company”) is incorporated under the laws of the state of Maryland and consists solely of the Meehan Focus Fund (the “Fund”).The Company is registered as a no-load, open-end management investment company of the series type under the Investment Company Act of 1940 (the “1940 Act”).The Fund’s investment objective is long-term growth of capital.The Fund commenced operations on December 10, 1999. The following is a summary of significant accounting policies consistently followed by the Fund. a) Investment Valuation—Common stocks and exchange traded funds listed on a securities exchange are valued at the last quoted sales price on the day of the valuation.Price information on listed stocks is taken from the exchange where the security is primarily traded.Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid prices.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the investment advisor under the supervision of the Board of Directors.Short-term instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates fair value.Investments in open-end investment companies are valued at the closing net asset value on the day of valuation.The Board will consider the following factors when fair valuing securities:(1) the type of security; (2) certain characteristics of the security including maturity, coupon or dividend, call and/or refunding features, cost, duration, and yield; (3) the cost of the security; and (4) the size of the Fund’s holdings. b) Federal Income Taxes—No provision for federal income taxes has been made since the Fund has complied to date with the provision of the Internal Revenue Code applicable to regulated investment companies and intends to so comply in the future and to distribute substantially all of its net investment income and realized capital gains in order to relieve the Fund from all federal income taxes. As of and during the fiscal year ended October 31, 2012, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the fiscal year, the Fund did not incur any interest or penalties. The Fund is not subject to examination by U.S. federal tax authorities for the tax years before 2008. For all open tax years and all major taxing jurisdictions, management of the Fund has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities. Furthermore, management of the Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. 17 MEEHAN FOCUS FUND NOTES TO THE FINANCIAL STATEMENTS October 31, 2012 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES- (continued) c) Distributions to Shareholders—Dividends from net investment income and distributions of net realized capital gains, if any, will be recorded on ex-dividend date and paid at least annually.Income and capital gain distributions are determined in accordance with federal income tax regulations that may differ from net investment income and realized gains determined in accordance with accounting principles generally accepted in the United States of America (“GAAP”). d) Use of Estimates—The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. e) Redemption Fee – A redemption fee of 2% of the value of the shares sold will be imposed on Fund shares redeemed within 7 calendar days of their purchase. f) Investment Transactions, Shareholder Transactions, Investment Income and Expenses—Investment and shareholder transactions are recorded on trade date.The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds.Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund, and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. 2.FAIR VALUE MEASUREMENTS Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: ●
